IN THE
                         TENTH COURT OF APPEALS

                                No. 10-16-00377-CR

RALPH DEWAYNE WATKINS,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee


                           From the 13th District Court
                             Navarro County, Texas
                             Trial Court No. D36507


                          MEMORANDUM OPINION


      Ralph Watkins appeals from a conviction for the offense of possession of a

controlled substance of four grams or more but less than 200 grams. TEX. HEALTH &

SAFETY CODE §481.115(d). On original submission, this Court affirmed the judgment after

deleting an improper award of restitution and attorney's fees, but the Court of Criminal

Appeals reversed our judgment and remanded the proceeding for this Court to conduct

a harm analysis in regard to the erroneous admission of evidence not disclosed in

discovery. See Watkins v. State, 554 S.W.3d 819 (Tex. App.—Waco 2018), reversed by
Watkins v. State, 619 S.W.3d 265 (Tex. Crim. App. 2021). On remand, Watkins argues that

the trial court's erroneous admission of evidence was harmful and that this Court should

employ a constitutional harm analysis pursuant to Rule 44.2(a) of the Rules of Appellate

Procedure. Watkins alternatively argues that, if we determine that the proper standard is

nonconstitutional error, the error was also harmful under that standard. Because we find

that the error was harmless pursuant to Rule 44.2(b) of the Rules of Appellate Procedure,

we affirm the judgment of conviction as previously modified.

        In its opinion, the Court of Criminal Appeals determined that documentary

evidence was erroneously admitted during the punishment phase of his trial. The

evidence consisted of 34 exhibits that were admitted into evidence during the

punishment phase of trial. The exhibits included jail book-in sheets, pen packets, and

judgments of conviction for six felony and six misdemeanor convictions. The evidence

had not been produced by the State pursuant to article 39.14(a) of the Code of Criminal

Procedure. The Court of Criminal Appeals held that the documents should have been

produced to Watkins pursuant to his discovery request because they were "material"

pursuant to Article 39.14(a). See Watkins, 619 S.W.3d at 290. Based on its holding, the

Court of Criminal Appeals remanded this proceeding to this Court for this Court to

conduct a harm analysis. Id. at 291.

        Watkins argues that the error in the admission of the exhibits that were not

produced should be analyzed pursuant to the standard for constitutional error pursuant


Watkins v. State                                                                   Page 2
to Rule 44.2(a) of the Rules of Appellate Procedure. However, the error in question is a

function of statutory error, that being a violation of the discovery production rules in

article 39.14(a) of the Code of Criminal Procedure, and we will address it as such. This is

because generally, the right to discovery in criminal cases is not constitutional but

statutory in nature, with limited exceptions not at issue in this proceeding. See Weatherford

v. Bursey, 429 U.S. 545, 559, 97 S. Ct. 837, 51 L. Ed. 2d 30 (1977) ("There is no general

constitutional right to discovery in a criminal case, and Brady [v. Maryland, 373 U.S. 83

(1963)] did not create one."); see also Pena v. State, 353 S.W.3d 797, 809 n.10 (Tex. Crim.

App. 2011); see also United States v. Bagley, 473 U.S. 667, 675, 105 S. Ct. 3375, 3379-80, 87 L.

Ed. 2d 481 (1985) (Prosecutor required pursuant to the Constitution "only to disclose

evidence favorable to the accused that, if suppressed, would deprive the defendant of a

fair trial.").

        Pursuant to Rule 44.2(b) of the Rules of Appellate Procedure for nonconstitutional

error, "[a]ny other error, defect, irregularity, or variance that does not affect substantial

rights must be disregarded." See TEX. R. APP. P. 44.2(b). In determining whether harm has

resulted from the erroneous admission of evidence, a trial court's erroneous admission of

evidence will not require reversal when the same evidence was received without

objection elsewhere. Leday v. State, 983 S.W.2d 713, 718 (Tex. Crim. App. 1998); see also

Anderson v. State, 717 S.W.2d 622, 628 (Tex. Crim. App. 1986) ("Inadmissible evidence can




Watkins v. State                                                                         Page 3
be rendered harmless if other evidence at trial is admitted without objection and it proves

the same fact that the inadmissible evidence sought to prove.").

        In the punishment phase of this trial, testimony regarding several of the

extraneous offenses and conduct was presented without objection that went well beyond

the scope of the exhibits in question. Watkins pled true to two enhancement paragraphs

to which some of the exhibits related. The pre-sentence investigation report (PSI)

generally contained the same information in the exhibits and the trial court took judicial

notice of its contents without objection by Watkins. 1

        In his brief to this Court on remand, Watkins argues that it was improper for the

trial court to take judicial notice of the factual assertions contained within the PSI.

However, he did not object to the contents of the PSI at the time the trial court took

judicial notice of it, although he had a statutory right to do so. See TEX. CODE CRIM. PROC.

ANN. art. 42.12, § 9(e); repealed by Acts 2015, 84th Leg., ch. 770 (H.B. 2299) § 3.01, effective

January 1, 2017; recodified as TEX. CODE CRIM. PROC. ANN. art. 42A.255(b), Acts 2015, 84th

Leg., Ch. 770 (H.B. 2299), § 1.01, effective January 1, 2017 (defendant may comment on

report and request approval to introduce testimony or other information alleging a

factual inaccuracy). "Because a PSI report is intended to acquaint the sentencing trial



1 The State did timely disclose its intent to introduce evidence of the extraneous offenses and bad acts prior
to trial. However, the general disclosure of the intent to use these extraneous offenses and bad acts differed
substantially from the scope of information in the exhibits in question. Thus, in this proceeding the prior
disclosure provides little, if any, assistance to the State in evaluating the harm resulting from the failure to
timely produce the exhibits prior to trial as part of the discovery process.
Watkins v. State                                                                                        Page 4
judge with the defendant's criminal history, and the defendant has a full opportunity to

object to the accuracy of the PSI report, a trial court may consider unobjected-to [facts]

listed in the PSI report when assessing an appropriate sentence." Jackson v. State, 474

S.W.3d 755, 757-58 (Tex. App.—Houston [14th Dist.] 2014, pet. ref'd). Because Watkins

did not object to the PSI, he cannot complain of the trial court's consideration of the facts

contained within it for the first time on appeal. See TEX. R. APP. P. 33.1(a); Jackson, 474

S.W.3d at 757-58.

        We find that because the same or similar evidence to the exhibits at issue was

admitted into evidence during the punishment phase of the trial without objection, the

admission of the exhibits was harmless. Because we have found the admission of the

exhibits to be harmless, we affirm the judgment of the trial court as previously modified.




                                                  TOM GRAY
                                                  Chief Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Affirmed as modified
Opinion delivered and filed January 12, 2022
[CRPM]




Watkins v. State                                                                       Page 5